--------------------------------------------------------------------------------

Exhibit 10.1
 
Delta Logo [logo.jpg]
 
Internal Memorandum 

 
Date: December 23, 2005

 
To:
Jim Whitehurst, Chief Operating Officer
   
From:
Rob Kight, Vice President - Compensation & Benefits
   
Subject: 
Relinquishment of Right to Receive Shares of Restricted Stock
   

On January 1, 2002, you received an award of restricted shares of Delta Air
Lines, Inc. common stock in connection with your joining Delta. Pursuant to the
terms of the award, the shares were subject to restrictions that lapse with
respect to 25% of the original award on each of the first four anniversaries of
the original award date, subject to your continued employment with Delta. To the
extent dividends accrue on the awarded shares, those dividends are accrued in
the form of additional shares of common stock subject to the same restrictions
as the awarded shares.


In accordance with the terms of your award, the restrictions on 3,750 shares of
common stock, plus 37 dividend shares, are scheduled to lapse on January 1,
2006. Pursuant to your discussion with Craig Whipple, this is to confirm that
you wish to relinquish your right to receive the 3,787 shares of common stock
described above. Please note that, once made, your election to relinquish these
shares is irrevocable, and your right to receive the shares is extinguished.


If you wish to relinquish your right to receive the above-described 3,787 shares
of common stock, please execute this memo as indicated below, have your
signature notarized, and return the executed memo to Craig Whipple no later than
the close of business on Friday, December 30, 2005.

 

  /s/ Robert L. Kight   Robert L. Kight    



 
I hereby irrevocably relinquish any and all right I have to receive the
above-referenced 3,787 shares of Delta common stock.




Employee
Signature:
 
/s/ James M. Whitehurst                                     
 
Date:  December 23, 2005
 



Sworn to and subscribed before me
this    23rd day of December, 2005.






  /s/ Debbie S. Leslie                                                      
Notary Public


My commission expires   Notary Public, Cobb County, Georgia          
                My Commission Expires August 16, 2008    